UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-07443 NAME OF REGISTRANT: VANGUARD WHITEHALL FUNDS ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: OCTOBER 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD SELECTED VALUE FUND ISSUER: ADVANCE AUTO PARTS, INC. TICKER: AAP CUSIP: 00751Y106 MEETING DATE: 5/19/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: JOHN F. BERGSTROM ISSUER YES FOR FOR ELECTION OF DIRECTOR: JOHN C. BROUILLARD ISSUER YES FOR FOR ELECTION OF DIRECTOR: FIONA P. DIAS ISSUER YES FOR FOR ELECTION OF DIRECTOR: FRANCES X. FREI ISSUER YES FOR FOR ELECTION OF DIRECTOR: DARREN R. JACKSON ISSUER YES FOR FOR ELECTION OF DIRECTOR: WILLIAM S. OGLESBY ISSUER YES FOR FOR ELECTION OF DIRECTOR: J. PAUL RAINES ISSUER YES FOR FOR ELECTION OF DIRECTOR: GILBERT T. RAY ISSUER YES FOR FOR ELECTION OF DIRECTOR: CARLOS A. SALADRIGAS ISSUER YES FOR FOR ELECTION OF DIRECTOR: FRANCESCA M. SPINELLI ISSUER YES FOR FOR PROPOSAL #02: RATIFY THE APPOINTMENT OF DELOITTE & ISSUER YES FOR FOR TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. ISSUER: AIR FRANCE-KLM TICKER: AFLYY CUSIP: 009119108 MEETING DATE: 7/9/2009 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #O1: APPROVAL OF THE CORPORATE FINANCIAL ISSUER NO N/A N/A
